     Case 3:21-cv-00157-MMD-WGC Document 3 Filed 04/07/21 Page 1 of 4



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     MARKO ANTONIO HERNANDEZ,                            Case No. 3:21-cv-00157-MMD-WGC
4                                            Plaintiff                   ORDER
5            v.
6     SUNDAY, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On April 5, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a complaint. (ECF No. 1-1). Plaintiff has not submitted

12   an application to proceed in forma pauperis or paid the full $402 filing fee in this matter.

13          Complaint

14          The Court notes that Plaintiff did not sign the complaint at ECF No. 1-1. Under

15   Rule 11 of the Federal Rules of Civil Procedure, a plaintiff who is not represented by

16   counsel is required to sign his complaint. Fed. R. Civ. P. 11(a). Because Plaintiff did not

17   sign the complaint, the Court cannot consider it.

18          As such, the Court grants Plaintiff a one-time extension to submit a signed

19   amended complaint to the Court on or before June 7, 2021. If Plaintiff chooses to file an

20   amended complaint, he is advised that an amended complaint supersedes (replaces) the

21   original complaint and, thus, the amended complaint must be complete in itself. See Hal

22   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989).

23   Therefore, a mere signature page will not be sufficient. Plaintiff should file the signed

24   amended complaint on this Court’s approved prisoner civil rights form, and it must be

25   entitled “First Amended Complaint.”

26          ///

27          ///

28          ///
     Case 3:21-cv-00157-MMD-WGC Document 3 Filed 04/07/21 Page 2 of 4



1           Application to Proceed in Forma Pauperis
2           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
3    a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
4    action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the
5    inmate must submit all three of the following documents to the Court:
6           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
7           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
8           page 3),
9           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
10          official (i.e. page 4 of this Court’s approved form), and
11          (3) a copy of the inmate’s prison or jail trust fund account statement for the
12          previous six-month period.
13          The Court will grant Plaintiff a one-time extension to file a fully complete
14   application to proceed in forma pauperis containing all three of the required documents,
15   or in the alternative, pay the full $402 filing fee for this action on or before June 7, 2021.
16   Absent unusual circumstances, the Court will not grant any further extensions of time. If
17   Plaintiff does not file a fully complete application to proceed in forma pauperis with all
18   three required documents or pay the full $402 filing fee on or before June 7, 2021, this
19   case will be subject to dismissal without prejudice for Plaintiff to file a new case with the
20   Court when Plaintiff has all three of the documents needed to file a fully complete
21   application to proceed in forma pauperis or pays the full $402 filing fee.
22          A dismissal without prejudice means Plaintiff does not give up the right to refile the
23   case with the Court, under a new case number, when Plaintiff has all three documents
24   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
25   may choose not to file an application to proceed in forma pauperis and instead pay the
26   full filing fee of $402 on or before June 7, 2021 to proceed with this case.
27          ///
28          ///



                                                 -2-
     Case 3:21-cv-00157-MMD-WGC Document 3 Filed 04/07/21 Page 3 of 4



1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
3    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a
4    copy of his original complaint at ECF No. 1-1.          If Plaintiff files a signed amended
5    complaint, he should use the Court's approved form and he must write the words “First
6    Amended” above the words “Civil Rights Complaint” in the caption.
7           IT IS FURTHER ORDERD that if Plaintiff chooses to file a signed amended
8    complaint, Plaintiff will file the signed amended complaint with this Court on or before
9    June 7, 2021.
10          IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended
11   complaint on or before June 7, 2021, this case will be subject to dismissal without
12   prejudice for Plaintiff to refile the case with the Court, under a new case number, when
13   Plaintiff is able to file a signed amended complaint.
14          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
15   approved form application to proceed in forma pauperis by an inmate, as well as the
16   document entitled information and instructions for filing an in forma pauperis application.
17          IT IS FURTHER ORDERED that on or before June 7, 2021, Plaintiff will either pay
18   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
19   administrative fee) or file with the Court:
20          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
21          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
22          signatures on page 3),
23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
24          official (i.e. page 4 of this Court’s approved form), and
25          (3) a copy of the inmate’s prison or jail trust fund account statement for the
26          previous six-month period.
27          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
28   application to proceed in forma pauperis with all three documents or pay the full $402



                                                   -3-
     Case 3:21-cv-00157-MMD-WGC Document 3 Filed 04/07/21 Page 4 of 4



1    filing fee for a civil action on or before June 7, 2021, this case will be subject to dismissal
2    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
3    when Plaintiff has all three documents needed to file a complete application to proceed
4    in forma pauperis or pays the full $402 filing fee.
5                   April 7, 2021
            DATED: __________________
6
7                                               UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
